Ordered that the appeal from the order is dismissed, as the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248); and it is further,
Ordered that the order and judgment entered June 17, 1994, is affirmed, for reasons stated by Justice Winick at the Supreme Court in his undated short form order; and it is further,
Ordered that the respondents are awarded one bill of costs. Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.